Citation Nr: 1429453	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability (claimed as pes planus).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from October 1952 to August 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). 


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

At a May 2011 VA foot examination, the examiner diagnosed pes planus and opined that the Veteran's pes planus was not permanently aggravated in service.  The examiner noted that the Veteran had mild, second degree pes planus at the time of his pre-induction examination in January 1952 and while there were several complaints of foot problems documented in the Veteran's service medical records, the Veteran's August 1954 separation examination report was silent for foot problems.  Additionally, the examiner noted that there was no evidence of a chronic foot problem since service and recent VA Medical Center podiatry records did not show pes planus.  

The Board finds the May 2011 VA medical opinion to not be adequate for rating purposes.  While the Veteran was noted to have second degree pes planus at the time of the January 1952 pre-induction examination, the Veteran's pes planus was also noted to by asymptomatic at that time.  Further, while the examiner noted that the Veteran's pes planus was not aggravated beyond its natural progression during service, the examiner did not state that it was clearly and unmistakably not aggravated, which is the burden required to rebut the presumption of aggravation.  Additionally, the examiner partly based the opinion that the Veteran's pes planus was not aggravated by service on the absence of medical records documenting treatment for foot problems since service.  The examiner did not address the lay statements provided by the Veteran indicating that he has had trouble with his feet since separation from service.  As the opinion is inadequate, it cannot service as the basis of a denial of entitlement to service connection.  

Additionally, the record shows that the Veteran has also been diagnosed with and treated for bilateral plantar fasciitis.  The Board notes that the symptoms reported by the Veteran in service, such as painful feet and swelling, are symptoms that could also be associated with plantar fasciitis.  That fact should be accounted for by a VA examiner.  

Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any currently present foot disabilities, to include pes planus and bilateral plantar fasciitis. 

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature of any current bilateral foot disability, to include pes planus and plantar fasciitis.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner should provide the following opinions:  

a)  Was the Veteran's pes planus clearly and unmistakably NOT aggravated beyond the natural progression during active service?  In forming the opinion, the examiner must specifically address the fact that the Veteran's pes planus was noted to be asymptomatic at entry and must consider his lay statements regarding unremitting symptoms during and since service.  

b)  With regard to any other diagnosed foot disability, to include plantar fasciitis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

